Title: From James Madison to the Speaker of the House of Representatives, 26 December 1801
From: Madison, James
To: Speaker of the House of Representatives


SirDepartment of State: Washington, 26 Decr. 1801.
I have the honor to enclose my report on the memorial of Philip Sloan, referred to me by the House of Representatives on the 14th. inst. With perfect respect, I have the honor to be, sir, Your most obed. servt.
James Madison
  
[Enclosure]
The Secretary of State to whom was referred on the 14th. instant the memorial of Philip Sloan, praying the reimbursement of a sum of mon[e]y which the Petitioner obtained on loan for the payment of his ransom from slavery among the Algerines, and his expenses in travelling from Algiers to the United States; and also an extra payment for services rendered in the negotiation of the Algerine treaty, with instruction to examine the same and report his opinion thereon to the House of Representatives, has made the examination required, and thereupon reports:
That the average cost of the American prisoners redeemed from Algerine slavery by the United States, and the expense of bringing them home, is estimated at 2,400 Dollars—that tho’ Mr Sloan’s claim exceeds this sum, it would be inexpedient to reimburse it beyond the same: that in relation to the second part of his claim, it appears he was employed in the year 1795 as Interpreter and Messenger to the mission which concluded the peace with Algiers; that in the instructions of the 28th. March 1795 given by the Secretary of State to David Humphreys Esqr. who was charged with the superintendance of the negotiation, is a passage (a copy of which is annexed) which fixes the emoluments to be allowed to Mr. Sloan for his services; that it does appear that he was encouraged to expect an extraordinary gratuity, on the contingency of the negotiations ultimately succeeding; but the amount of which was left unascertained; that he was in the service of the United States in the capacity aforesaid about two years viz: from the 28th. March 1795 to the 3rd. February 1797; that considering his merit, the small rate of his fixed compensation, and the useful services he rendered, as well as the encouragement he received to expect a gratuity, it would seem reasonable to add to his compensation for two years a sum which would produce five hundred and twelve dollars per year, upon which principle four hundred dollars, the sum claimed in his memorial, would be admitted.
The Secretary of State therefore reports it as his opinion, that the said Philip Sloan ought to receive from the United States the sum of two thousand and eight hundred dollars, as a full compensation for his said claims. All which is respectfully submitted.
James Madison
 

   RC and enclosures (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr and Tr of enclosures (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC in Wagner’s hand; RC and enclosed report signed by JM. In addition to JM’s report, enclosures include seven supporting documents (7 pp.), all of which are printed in Letter from the Secretary of State, Accompanying His Report on the Memorial of Philip Sloan … (Washington, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1497).



   John Beckley, clerk of the House, had sent JM an extract from the House journal, dated 14 Dec. 1801, ordering that “the memorial of Philip Sloan, presented on the twenty sixth day of February last, be referred to the Secretary of State, with instructions to examine the same, and report his opinion thereupon to the House” (DNA: RG 59, ML; docketed by Wagner).


   Sloan had borrowed the money for his ransom from Baccri and Company of Algiers (Journal of the U.S. House of Representatives, 6th Cong., 2d sess., 223).


   The enclosed extract from the instructions to Humphreys specified that Sloan (who was a second mate on the Dauphin when it was seized in 1785) was to be allowed expenses in addition to his outfits and a salary equal to that of a first mate of a revenue cutter (see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:1, 95).


   The House passed a bill authorizing payment to Sloan on 1 Feb. 1802, but on 8 Mar. the Senate postponed further action until the next session of Congress. The bill was finally passed on 23 Mar. 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 196, 472; ibid., 8th Cong., 1st sess., 297, 1234).

